         Case 1:15-cv-07612-PKC Document 170 Filed 11/15/19 Page 1 of 1



                                                                                                 Wylie Stecklow, Esq.

         Wylie Stecklow PLLC
                                                                                              233 Broadway, Suite 820
                                                                                            New York, New York 10279
                                                                                                Phone: (212) 566-8000
                                                                                                  Fax: (212) 202-4952
                                                                                                 Wylie@wylielaw.com


                                                                               November 15, 2019
                                   The case is stayed through
VIA ECF
                              December 2, 2019.
Hon. P. Kevin Castel
                              SO ORDERED.
United States District Court
                              Dated: 11/18/2019
Southern District of New York
500 Pearl Street
New York, New York 10007

               Re:     James Hurt, Jr. v. City of New York et al, 15-CV-7612(PKC)

               -     UPDATE -

Dear Hon. Judge Castel:

       Please recall that I am co-counsel to James Hurt, Jr. and write on consent of both parties

concerning the recent court decision, Docket 167, dated November 6, 2019. The parties have

schedule a conference call to discuss the matter for Friday November 22, 2019. By this letter,

Plaintiff respectfully requests the Court to extend all time for Plaintiff’s response to the judicial

decision (Docket 167) to December 2, 2019. Counsel for the Defendants consent to this request.


       This is the first time this request is being made.


                                                                        Respectfully submitted,




                                                                        Wylie M. Stecklow, Esq.




                                        www.lawyersfortherestofus.com
